DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 25 May 2022, is acknowledged.  Claims 1-92 have been cancelled previously.  Claims 93-94, 97-99, 102-105, and 107-109 have been amended.  No new claims have been added.  Claims 93-109 are under consideration.


Information Disclosure Statement
The information disclosure statement filed 25 May 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.  


Withdrawn Objections/Rejections
Applicant’s amendment has obviated the previous objection to claim 93.
Applicant’s amendment has obviated the previous of claims 97, 98, 102, 107, and 108 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 93-96, 100, and 103-106 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. Neoplasia 15:544-553 (2013) (“Zhou;” IDS) in view of Garrido et al., Cancer Biol Ther. 11:373-382 (2011) (“Garrido;” IDS), and as evidenced by PDB: 3GKW_L (IDS), 3GKW_H (IDS), and newly cited Caruso et al. Mol. Therapy 19(s1): : Abstract #234; May 2011 (“Caruso”; provided on Applicant’s 05/25/2022 IDS).

Claims 97 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. Neoplasia 15:544-553 (2013) (“Zhou;” IDS)  in view of Garrido et al., Cancer Biol Ther. 11:373-382 (2011) (“Garrido;” IDS) and as evidenced by newly cited Caruso et al. Mol. Therapy 19(s1): Abstract #234; May 2011 (“Caruso”; provided on Applicant’s 05/25/2022 IDS), as applied to claims 93-96, 100, and 103-106 above, and further in view of Hurton et al., Abstract 354., Mol Therapy, 19(1):S138 (2011) (“Hurton”; IDS). 

Claims 98, 99, 108, and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. Neoplasia 15:544-553 (2013) (“Zhou;” IDS)  in view of Garrido et al., Cancer Biol Ther. 11:373-382 (2011) (“Garrido;” IDS) and as evidenced by newly cited Caruso et al. Mol. Therapy 19(s1): : Abstract #234; May 2011 (“Caruso”; provided on Applicant’s 05/25/2022 IDS), as applied to claims 93-96, 100, and 103-106 above, and further in view of Maiti et al., J Immunother 36:112-123 (2013) (IDS). 

Claims 101 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. Neoplasia 15:544-553 (2013) (“Zhou;” IDS)  in view of Garrido et al., Cancer Biol Ther. 11:373-382 (2011) (“Garrido;” IDS) and as evidenced by newly cited Caruso et al. Mol. Therapy 19(s1): : Abstract #234; May 2011 (“Caruso”; provided on Applicant’s 05/25/2022 IDS), as applied to claims 93-96, 100, and 103-106 above, and further in view of Massimino et al., Expert Opin Biol Ther 11(2):247-256 (2011) (“Massimino”; of record). 

The teachings of the references set forth in the previous office action and the reasons why the combinations would render the claimed invention unpatentable are incorporated here in full.  
The claim amendments filed 25 May 2022 corrected informalities and limited the targeting component of the CAR-T cell to one comprising the CDRs of the prior art antibody nimotuzumab in the context of a monovalent scFv.  That amendment does not alter the basis for the rejection of record since Zhou taught inclusion of a scFv in the CAR construct and the rejection of record already addressed inclusion of a scFv in the CAR expressed by the T cells.

The rejections of record have each been modified to include newly cited Caruso et al. Mol. Therapy 19(s1):Abstract #234; May 2011 (“Caruso Abstract”) which was provided on Applicant’s 05/25/2022 IDS.  The Caruso Abstract is relied upon as establishing that, prior to Applicant’s effective filing date, there was both motivation and a reasonable expectation of success that incorporating a scFv comprising the CDRs of nimotuzumab into a CAR construct would function in the CAR construct as a targeting moiety that would redirect T cells comprising the scFv-containing CAR to EGFR+ targets.   



Applicant’s Arguments and Examiner’s Response
Applicant’s arguments focus on the teachings of the primary combination of Zhou in view of Garrido and groups the rejections under 35 U.S.C. 103 together.  The Examiner has likewise grouped the rejections as noted above since the rejections stand or fall as a group with respect to Applicant’s arguments. 
   In Applicant’s Remarks, Applicant argues that the claims were unobvious over the teachings of Zhou in view of Garrido because Garrido teaches that nimotuzumab required bivalent binding and the instant claims now expressly recite a scFv, which binds only monovalently.  Remarks at 7-8.  Applicant further avers that the binding affinity of a scFv for antigen can be very different than that of the antibody from which it was derived, and can additional vary depending on the CAR components to which the scFv is linked.  Remarks at 8-9, citing references provided in the 25 May 2022 IDS.  Accordingly, it is Applicant’s position that the person of ordinary skill in the art would not have been motivated to substitute a scFv comprising the CDRs of nimotuzumab for the scFv into the CAR construct of Zhou.  Applicant further argues that the fact that the scFv would bind monovalently also meant that the combined teachings of the references of Zhou in view of Garrido would not provide a reasonable expectation of success.  
Additionally, Applicant argues that the requirement for bivalent binding for activity of the nimotuzumab antibody teaches away from including a monovalent scFv comprising the CDRs of nimotuzumab as the targeting domain of a CAR.  Remarks at 11-12.

Applicant's arguments have been carefully considered but are not convincing.  It is acknowledged that there was some unpredictability in the art with respect to substitution of scFv’s and equivalency between an intact monoclonal antibody and a scFv.  However, in this case, the Caruso Abstract established that, prior to Applicant’s effective filing date, there was both motivation and a reasonable expectation of success that a scFv comprising the CDRs of nimotuzumab could be incorporated into a CAR construct and result in a CAR-T cell in which the scFv targeting domain would redirect T cells comprising the CAR to EGFR+ targets.  See entire Abstract.  And while the Caruso Abstract only demonstrates IFN gamma production by CAR-T cells expressing a scFv comprising the CDRs of nimotuzumab (see Figure), that data was reasonably predictive that the scFv was sufficient to bind EGFR+ targets.  Therefore, the prior art established a reasonable expectation of success, even in view of Garrido’s teaching of the need for bivalency to bind low density EGFR+ cells with respect to the intact antibody.  
The Caruso Abstract also shows that the ordinary artisan, prior to the effective filing date, was motivated to prepare CAR-T cells as recited in the claims with the intended use of providing a method of treating Diffuse Intrinsic Pontine Glioma expressing EGFR.  E.g., initial and concluding statements of the Abstract.  Regarding the instantly claimed in vivo method of treating, while some unpredictability may have been involved, absolute predictability is not required.  Further, the “selective” targeting aspect flows directly from the inclusion of the same scFv into the CAR construct.  
Finally, Applicant’s argument that Garrido teaches away is also not convincing at least because Caruso established activity for a nimotuzumab scFv as a monovalent targeting component for CAR-T cells prior to the effective filing date of the instant claims.
Therefore after a fresh consideration of the claims, Applicant's arguments, and the evidence provided, the rejection is maintained for the reasons of record as modified by the inclusion of evidentiary reference Caruso and as elaborated upon above.



Allowable Subject Matter 
No claim is allowed.  
Conclusion
Applicant's amendment and Information Disclosure Statement filed 25 May 2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643